IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1479
                               Filed May 2, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORTEZ HARRIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Lawson (plea)

and John D. Telleen (sentencing), Judges.



      A defendant appeals following his guilty plea to possession of marijuana

with intent to deliver. AFFIRMED.



      Jack E. Dusthimer, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                          2


POTTERFIELD, Judge.

       Cortez Harris appeals following his guilty plea to possession of marijuana

with intent to deliver in violation of Iowa Code section 124.401(1)(d) (2017). On

appeal, Harris argues his plea counsel was ineffective and the sentencing court

abused its discretion.

Ineffective Assistance of Counsel.

       Harris alleges deficiencies in his guilty-plea proceeding. Specifically, Harris

alleges the sentencing court did not substantially comply with Iowa Rule of Criminal

Procedure 2.8(2)(b). Because Harris did not file a motion in arrest of judgment, he

can only bring these claims through an ineffective-assistance-of-counsel

framework. See Iowa R. Crim. P. 2.24(3) (“A defendant’s failure to challenge the

adequacy of a guilty plea proceeding by motion in arrest of judgment shall preclude

the defendant’s right to assert such challenge on appeal.”).

       “Generally, we do not resolve claims of ineffective assistance of counsel on

direct appeal.” State v. Biddle, 652 N.W.2d 191, 203 (Iowa 2002). “Rather, we

preserve such claims for postconviction relief proceedings, where an adequate

record of the claim can be developed and the attorney charged with providing

ineffective assistance may have an opportunity to respond to defendant’s claims.”

Id. “Only in rare cases will the trial record alone be sufficient to resolve the claim

on direct appeal.” State v. Tate, 710 N.W.2d 237, 240 (Iowa 2006).

       Here, to prove his plea counsel was ineffective, Harris must prove that if not

for the errors of counsel, he would have insisted on going to trial. Id. We find the

record is insufficient to address this issue, and preserve his claim for possible

postconviction proceedings.
                                          3

Sentencing.

       Harris argues the sentencing court abused its discretion by improperly

considering Harris’s decision to not participate in in-jail programming. We will not

reverse the sentence imposed absent an abuse of discretion or some defect in the

sentencing procedure. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

When the sentence imposed is within the statutory limits, it is “cloaked with a strong

presumption” in its favor. Id. Harris’s sentence is within the statutory limits. See

Iowa Code § 902.9(1)(e).

       Harris does not cite any authority to support his argument that it is improper

for the sentencing court to consider Harris’s lack of participation in programming.

“Failure to cite authority in support of an issue may be deemed waiver of that

issue.” Iowa R. App. P. 6.903(2)(g)(3). Further, Iowa courts have previously

considered a lack of participation in treatment and rehabilitative programming.

See, e.g., State v. Clarke, No. 14-1669, 2016 WL 719130, at *1 (Iowa Ct. App.

Feb. 9, 2016); State v. Nabors, No. 15-0473, 2015 WL 8313148, at *2 (Iowa Ct.

App. Dec. 9, 2015). The sentencing court properly exercised its discretion in

sentencing Harris. We affirm.

       AFFIRMED.